DETAILED ACTION
Election/Restrictions
This application contains claims directed to the following patentably distinct species A-C. The species are independent or distinct because:
Species A – Figures 1-6, show an exemplary embodiment of luggage utilizing two telescopic hinged shoulder hooks, retainable in a top pocket. 
Species B – Figures 7-8, 11-12, and 16-17, show an exemplary embodiment of luggage incorporating a single telescopic rod with a crossbar providing two shoulder hooks affixed to its lateral ends.
Species C – Figures 9-10, and 13-15, show an exemplary embodiment of luggage incorporating two telescopic arcuate shoulder hooks, that swivel and are stored side pockets (910) of the luggage. 

Furthermore, the present invention includes patentably distinct sub-species:

Sub-Species A1 – Figure 6, depicts a hinged shoulder hook utilizing a single hinge (610), (whereas figures 1-5 utilize two hinges (508, 510)).
Sub-Species B1 – Figure 16 depicts the crossbar variant of shoulder hooks featuring a rotating swivel member mounted to the telescopic portion through a connection tongue.
Sub- Species B2 – Figure 17 depicts the crossbar variant of shoulder hooks featuring an elastic member to mitigate shock to the user while maneuvering the luggage.
Sub-Species C1 – Figures 13-14 depict the arcuate hook variant with an adjustable hinge within the telescopic extension.
Sub-Species C2– Figure 15 depicts the arcuate hook variant incorporating a harness strap for retention of the hook against the body of the user.

In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species and/or sub-species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 1, 7 and 15 are considered generic as they each teach a patentably distinct species.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason apply: 
Each species is distinct requiring a different search focus.  For example, a specific search directed to upper and lower sections with a plurality of middle sections for Species A, that would not be required for the reversible satchel and a reversible exoskeleton of Species D, which demonstrates the diverse search requirements creating a burden for the examiner.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species and/or sub-species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN CAUDILL/Examiner, Art Unit 3733        

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733